   Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 1 of 63



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE and                §
RICHARD ELVIN KING, individually and      §
on behalf of those similarly situated,    §
      Plaintiffs,                         §
                                          §
v.                                        §        Civil Action No. 4:20-cv-01115
                                          §
BRYAN COLLIER, in his official capacity,  §
ROBERT HERRERA, in his official capacity, §
and TEXAS DEPARTMENT OF                   §
CRIMINAL JUSTICE,                         §
      Defendants.                         §

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ APPLICATION FOR A
                 TEMPORARY RESTRAINING ORDER




                           EXHIBIT C
                           ATTACHMENT B
           Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 2 of 63
                                                          B-14.52 – Coronavirus Disease 2019 (COVID 19)

                                COVID-19 Guidance for TDCJ Facilities

The following documents provide guidance for the management of COVID-19 for TDCJ facilities. Preventing
the spread of COVID-19 and preserving essential operational functions is paramount. Guidance may shift as
the COVID-19 outbreak evolves.

1. Attachment A – COVID-19 Medical Staff Procedures
2. Attachment B – Employee and Visitor Sign
3. Attachment C – COVID-19 Signs
4. Attachment D – Front Gate COVID-19 Health Screening Form
5. Attachment E – Employee and Visitor Warning Sign
6. Attachment F – Outbreak Procedures
7. Attachment G - COVID-19 Alert Stages
8. Attachment H – COVID-19 Alert Stages Matrix
9. Attachment I - Information for Employees Using Respirators When Not Required Under the Standard
10. Attachment J - Offender Intake and Pre-Travel Screening
11. Attachment K – COVID-19 for Clinicians
12. Attachment L – COVID 19 Resources




Page | 1                                                                        Revised 3.20.2020


                                                                  VALENTINE - LINTHICUM 001
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 3 of 63
                                                                  B-14.52 – Coronavirus Disease 2019 (COVID 19)

Attachment A

COVID-19 Medical Staff Procedures

Although it is not possible to predict the future course of the outbreak, planning for a scenario in which many
persons become ill and seek care at the same time is an important part of preparedness and can improve
outcomes if an outbreak occurs. It is prudent to take steps to reduce the chances of introducing the virus onto
the prison units, and to reduce the spread of the virus.

The following actions should be implemented immediately:

     1. Remind staff and offenders on the methods used to prevent the spread of any respiratory virus. Make
        sure hand sanitizer and soap are available for handwashing.
            • Wash hands often with soap and water for at least 20 seconds.
            • If no soap and water is available, use hand sanitizer to cleanse hands.
            • Avoid touching eyes, nose and mouth with unwashed hands.
            • Disinfect surfaces and other places touched often.
            • Avoid close contact with people who are sick.                          Cough Etiquette
                                                                                            • Cover your mouth and nose
                                                                                              with tissue when you cough or
     2. Remind staff and offenders to cover their mouths when they cough or                   sneeze and dispose of the
        sneeze. Cough into a tissue, if available, and dispose of it properly.                tissue in a trash can.
        Otherwise, cough into the inside of your elbow rather than into your                • If tissue is not available,
                                                                                              cough or sneeze into the
        hand. This is called cough etiquette.                                                 inside of your elbow.

     3. Ensure facemasks are available at triage for patients presenting with COVID-19 symptoms. If possible,
        symptomatic patients should be kept > 6 feet apart from asymptomatic patients.

     4. Post visual alerts (signs and posters) at entrances, in the medical                   COVID-19 Symptoms
                                                                                              • Fever
        department, and other strategic places providing instruction on hand                  • Cough
        hygiene, cough etiquette, and symptoms of COVID-19.                                   • Shortness of breath

     5. Staff should wear surgical masks if their responsibilities require them to            Emergency Warning Signs
                                                                                              • Difficulty breathing
        remain less than 6 feet from a symptomatic individual. Mask, gloves,
                                                                                              • Persistent pain or pressure in the
        gowns, and eye protection (face shield or goggles) should be worn when                  chest
        examining or providing direct care to offenders with suspected or known               • New confusion or inability to arouse
        COVID-19.

     6. Resume screening for ill visitors and staff who wish to
        enter the unit. Post signs at entrances, in the medical       Isolation is for persons who are sick and contagious.
        department, and other strategic places asking these           Isolation is used to separate ill persons who have a
                                                                      communicable disease from those who are healthy. Isolation
        people to identify themselves. If a visitor or employee       restricts the movement of ill persons to help stop the spread
        admits to any of the symptoms, the duty warden or             of disease.
        their designee will determine whether the person
                                                                      Medical Restriction is for people who have been exposed to
        should be allowed on the unit. (see Procedure for             a contagious disease. is used to separate and restrict the
        Front Gate Screening)                                         movement of well persons who may have been exposed to a
                                                                      communicable disease to see if they become ill. These
                                                                      people may have been exposed to a disease and do not know
                                                                      it, or they may have the disease but do not show symptoms.
                                                                      Medical restriction can help limit the spread of disease.
Page | 2                                                                                     Revised 3.20.2020


                                                                         VALENTINE - LINTHICUM 002
                Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 4 of 63
                                                                 B-14.52 – Coronavirus Disease 2019 (COVID 19)

     7. Instruct employees to stay home from work if they are sick. If employees become sick at work, they
        should be advised to promptly report this to their supervisor and go home. In general, the timetable for
        returning to work is 7 days after symptom onset and 72 hours after resolution of fever without the use of
        fever-reducing medications and improvement in respiratory symptoms (e.g. cough, shortness of breath).
        Staff should refer to their respective employer’s specific procedure for obtaining clearance to return to
        work.
     8. Screen new offenders arriving from a non-TDCJ facility upon arrival for symptoms of COVID-19. If
        they admit to a fever, cough, or shortness of breath, place a mask on the offenders and separate the
        symptomatic offenders from the rest and have them evaluated by medical as soon as possible. If the
        offender is suspected of having COVID-19 after the medical evaluation, isolate (single cell) that
        offender for 7 days after symptom onset and 72 hours after resolution of fever without the use of fever-
        reducing medications and improvement in respiratory symptoms (e.g. cough, shortness of breath).
        Medically restrict the other offenders who arrived on the same chain bus until 7 days after their arrival.

     9. Incorporate questions about new onset of COVID-19 symptoms into assessments of all patients seen by
        medical staff. Offenders complaining of symptoms consistent with COVID-19 should be triaged as
        soon as possible.

     10. Cancel all group healthcare activities (e.g., group therapy)

     11. If medical detects a case of suspected COVID-19 in an offender who is already in the unit population,
         the offender should be isolated (single celled) until 72 hours after the fever has resolved. Currently,
         there is no recommendation to medically restrict (quarantine) close contacts of cases that arise in the
         general population.

     12. If COVID-19 occurs on a unit, post a sign at the entrance, so that high risk people can elect not to enter
         the unit.

     13. Daily reporting of COVID-19 to the TDCJ Office of Public Health (Public.Health@tdcj.state.tx.us) is
         required.

     14. Diagnostic testing should be prioritized based on clinical features and epidemiologic risk.

           Clinical Features                         &   Epidemiologic Risk
           Fever1 or signs/symptoms of lower         AND Any person, including health care workers, who has
           respiratory illness (e.g., cough or           had close contact with a laboratory-confirmed COVID-
           shortness of breath)                          19 patient within 14 days of symptom onset
           Fever1 and signs/symptoms of lower        AND A history of travel from affected geographic areas
           respiratory illness (e.g., cough or           within 14 days of symptom onset
           shortness of breath)                          OR
                                                         An individual(s) with risk factors that put them at
                                                         higher risk of poor outcomes
           Fever1 and signs/symptoms of lower        AND No source of exposure has been identified
           respiratory illness (e.g., cough or
           shortness of breath) requiring
           hospitalization
           1. Fever may be subjective or confirmed
           2. Adapted Texas DSHS guide to testing

Page | 3                                                                                Revised 3.20.2020


                                                                         VALENTINE - LINTHICUM 003
           Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 5 of 63
                                                   B-14.52 – Coronavirus Disease 2019 (COVID 19)




Page | 4                                                               Revised 3.20.2020


                                                         VALENTINE - LINTHICUM 004
           Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 6 of 63
                                                              B-14.52 – Coronavirus Disease 2019 (COVID 19)

Attachment B


                                Employees and Visitors



                                      STOP
Because of the current concern aboutCOVID-19 spread, we must ask you the following questions:

            Do you have COVID-19?

            Have you had a fever over 100 degrees in the past 24 hours?

            Do you feel feverish or have chills?

            Have you developed a new cough or shortness of breath in the past 14 days?

If you can answer “Yes” to any of these questions, please let the receptionist know so that a supervisor may
determine if you can enter this facility.




Page | 5                                                                             Revised 3.20.2020


                                                                      VALENTINE - LINTHICUM 005
           Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 7 of 63
                                                   B-14.52 – Coronavirus Disease 2019 (COVID 19)

Attachment C




Page | 6                                                               Revised 3.20.2020


                                                         VALENTINE - LINTHICUM 006
           Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 8 of 63
                                                   B-14.52 – Coronavirus Disease 2019 (COVID 19)




Page | 7                                                               Revised 3.20.2020


                                                         VALENTINE - LINTHICUM 007
           Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 9 of 63
                                                   B-14.52 – Coronavirus Disease 2019 (COVID 19)




Page | 8                                                               Revised 3.20.2020


                                                         VALENTINE - LINTHICUM 008
           Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 10 of 63
                                                   B-14.52 – Coronavirus Disease 2019 (COVID 19)




Page | 9                                                               Revised 3.20.2020


                                                         VALENTINE - LINTHICUM 009
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 11 of 63
                                                    B-14.52 – Coronavirus Disease 2019 (COVID 19)




Page | 10                                                               Revised 3.20.2020


                                                          VALENTINE - LINTHICUM 010
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 12 of 63
                                                    B-14.52 – Coronavirus Disease 2019 (COVID 19)




Page | 11                                                               Revised 3.20.2020


                                                          VALENTINE - LINTHICUM 011
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 13 of 63
                                                             B-14.52 – Coronavirus Disease 2019 (COVID 19)

Attachment D                 Texas Department of Criminal Justice
                                     COVID-19 Health Screening Form

Before any individual enters a TDCJ location, they will have their temperature taken and if a fever is present,
the screening form must be completed. This health screening form is an important first step to assist staff in
maintaining the safety and health of TDCJ employees and offenders.


Clearly PRINT information below:

Name:                                                 Birthdate (mm / dd):


Has the individual:
                                                                             Date Range
Traveled internationally in the  Yes         No If yes when?
last 30 days?
*Had contact with anyone who  Yes            No If yes when?
tested positive for COVID-19
in the last 14 days?


Does the individual have:
                                                                               Result
Fever above 100.4F?                Yes       No If yes, temperature?
Cough?                             Yes       No
Shortness of breath?               Yes       No

If the individual answers yes to fever question, they will be sent home and will be required to submit a
physician’s note stating they are clear of any symptoms of COVID-19 before being allowed to return to work. If
no fever is present but answered yes to cough or shortness of breath, the individual should be aware of
potentially developing a fever.

*If the individual answers yes to being in contact with anyone who tested positive for COVID-19, they will be
sent home and not allowed to return to work without providing a physician’s note stating they are clear of any
COVID-19 symptoms. Also, notification will need to be made to the Melissa Kimbrough, Office of Emergency
Management and Chris Black Edwards, Deputy Director Health Services.

Staff completing COVID-19 Health Screening Form:

Name:                                                 Date: ______________________________


CONTACT INFORMATION:
Melissa Kimbrough, Emergency Management Coordinator      Chris Black-Edwards, Deputy Director Health Services
936-437-6038 (Office)                                    936-437-4001 (Office)
Page | 12                                                                           Revised 3.20.2020


                                                                     VALENTINE - LINTHICUM 012
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 14 of 63
                                                     B-14.52 – Coronavirus Disease 2019 (COVID 19)

936-581-9848 (State Cell)                        chris.black-edwards@tdcj.texas.gov
melissa.kimbrough@tdcj.texas.gov




Page | 13                                                                    Revised 3.20.2020


                                                             VALENTINE - LINTHICUM 013
               Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 15 of 63
                                                                  B-14.52 – Coronavirus Disease 2019 (COVID 19)

Attachment E


                                    Employees and Visitors



                        WARNING
We are currently having cases of COVID-19 on this facility. This virus can cause severe disease in older adults
65 years and older and people with medical issues such as heart disease, diabetes, high blood pressure, cancer or
weakened immune systems. If you are a member of one of these high-risk groups, you may not want to enter
the unit at this time. If you do choose to enter the unit, you should observe the following precautions:

     •      Try to stay 6 feet away from other people as much as possible.

     •      Avoid shaking hands, hugging or touching surfaces that get a lot of hand contact.

     •      Wash your hands often

     •      Avoid touching your eyes, nose or mouth without washing your hands before and afterward.




Page | 14                                                                                Revised 3.20.2020


                                                                          VALENTINE - LINTHICUM 014
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 16 of 63
                                                               B-14.52 – Coronavirus Disease 2019 (COVID 19)

Attachment F

                                              Outbreak Procedures

     I.     Definitions

            A. Isolation – Separation of a currently infected offender from the general population until the
               offender is no longer infectious to others. For COVID-19, the ideal period of isolation is not
               known. During isolation, they must be considered infectious. Offenders may be released from
               isolation if clinically well 7 days after symptom onset or 72 hours after temperature returns to
               normal without the use of antipyretics, whichever is longer.
            B. Medical Restriction – Separation of offenders who have been exposed to COVID-19 but have
               not shown any signs or symptoms of disease, from the general population. These offenders are
               not contagious to others (unless they come down withCOVID-19) and may be briefly moved out
               of the medically restricted areas if necessary for security operations. The period of medical
               restriction is for 7 days after the last exposure to an infectious case of COVID-19. If a case of
               COVID-19 arises in a group of medically restricted offenders, the 7-day medical restriction
               period begins again when the ill offender is removed from the restricted area.
            C. N-95 Respirator – An N95 respirator is a respiratory protective device designed to achieve a very
               close facial fit and very efficient filtration of airborne particles. The ‘N95’ designation means
               that when subjected to careful testing, the respirator blocks at least 95 percent of very small (0.3
               micron) test particles. Respirators should be worn when caring for patients with known or
               suspected COVID-19 if undergoing aerosol-generating procedures (e.g., nebulizer high-flow
               oxygen, ventilation). Facemasks are an acceptable alternative if caring for patients in clinics or
               inpatient settings.
            D. Pandemic COVID-19 Stages – For the purposes of this document, 5 stages of pandemic COVID-
               19 have been outlined:

               Stage I – Normal conditions, no pandemic COVID-19 anywhere in the world.
               Stage II – Pandemic COVID-19 observed outside the United States.
               Stage III – Pandemic COVID-19 observed in the United States. Because COVID-19 spreads
               quickly, it is likely that only a few weeks, at most, would elapse between the first observation of
               COVID-19 in the Unites States and its appearance in the local community.
               Stage IV – Initial cases of COVID-19 on the prison facility
               Stage V – Multiple cases of COVID-19in the facility, when the number of cases is too large to
               isolate individually.




Page | 15                                                                              Revised 3.20.2020


                                                                       VALENTINE - LINTHICUM 015
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 17 of 63
                                                                B-14.52 – Coronavirus Disease 2019 (COVID 19)


     II.    General Procedures

            A. Once pandemic COVID-19 has been reported in the United States, all units must consider going
               on protective lockdown. This will last for the duration of the pandemic, which could continue for
               several weeks or months.
            B. Evaluate need to minimize offender movement
               1. Offenders stay in their housing area.
               2. They may use the dayroom in their housing area.
               3. They may go to the dining hall, work, commissary, recreation, etc., if they do not mingle
                  with offenders from other housing areas during the process. They must be escorted when
                  leaving the housing area.
               4. Contact visitation is suspended.
            C. Non-essential offender work must be suspended. Essential workers must be screened for
               symptoms of COVID-19 before being turned out for work.
            D. External access to the unit and movement between units must be curtailed.
               1. If possible, staff should be assigned to a single facility, with limited assignments to other
                  facilities only when necessary to provide essential safety, security and services.
               2. Visitors and volunteers will be kept at a minimum.
               3. No staff, visitors or volunteers will be allowed on the unit if they have a fever or a new cough
                  that started in the previous 14 days until appropriately screened for COVID-19.
               4. Offenders who are new intakes into TDCJ, returnees from bench warrant or reprieve, or
                  returning from offsite outpatient medical care must be medically restricted for 7 days after
                  arrival on the unit or until 7 days after the last offender is placed into the medical restriction
                  housing area if they are in group medical restriction.
                  a. Diagnostic and programming activities may be carried out on medically restricted
                       offenders.
                  b. Medically restricted offenders may not mingle with general population or other cohorts of
                       medically restricted offenders.
                  c. When medically restricted offenders use a common facility such as the medical holding
                       area, intake holding area, dining hall, etc., the area must be cleaned and disinfected
                       before other offenders use the area, with attention to chairs/benches, countertops and
                       hand contact items.
                  d. New intakes arriving at the unit will be screened for signs or symptoms of COVID-19
                       and have their temperature taken. If symptoms are present, a surgical mask will be placed
                       on the offender and they will immediately be escorted to be evaluated by medical staff.
                   e. Staff performing intake screening must wear personal protective attire.

     III.   Education and Training

            A. Offenders and staff will receive education from unit medical staff on how COVID-19 is
               transmitted, signs and symptoms of COVID-19, treatment, and prevention of transmission.
               1. The importance of handwashing and personal hygiene will be emphasized.
               2. Covering mouth when coughing or sneezing will be emphasized, using tissue or coughing
                   into the inside of the elbow.
            B. All staff, and offenders who are placed in medical restriction, will be educated about early
               recognition and the rapid triage and treatment protocol. Education will focus on key symptoms to
               watch for.
Page | 16                                                                              Revised 3.20.2020


                                                                        VALENTINE - LINTHICUM 016
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 18 of 63
                                                                B-14.52 – Coronavirus Disease 2019 (COVID 19)

            C. Correctional staff will be trained in handwashing, wearing and fit testing respirator masks,
               laundry and waste removal processes in isolation areas and donning and doffing personal
               protective attire.

     IV.    Medical restriction Procedures after exposure to COVID-19

            A. Medical restriction is for offenders who have been exposed to COVID-19 but who are not ill yet.
            B. Offenders will be placed under medical restriction when they have had exposure in a housing
               area to a suspected case of COVID-19.
            C. Duration of medical restriction will be until 7 days has elapsed after the last exposure.
            D. Individuals under medical restriction may be housed in a single cell or in a cell with another
               offender under medical restriction.
            E. If a larger number of offenders require medical restriction they may be housed in a dormitory.
            F. When more than one medically restricted offender is housed together, the duration of medical
               restriction will be until 7 days after the exposure of the most recently exposed offender.
            G. Offenders under medical restriction must be observed at least once per day for the presence of
               fever or new cough.
               1. If an offender becomes ill, they must be evaluated by medical staff as soon as practical.
               2. If the offender is coughing, they should be made to wear a surgical and be kept at least 6 feet
                    from other offenders and staff until they are evaluated by medical.
               3. The Infirmary Rapid Triage and Treatment protocol should be followed when the offender is
                    evaluated by medical.
               4. If medical determines the ill offender has COVID-19 the offender must be placed in isolation
                    and the other offenders must remain under medical restriction for another 7 days.
            H. Medically restricted offenders may attend outdoor recreation and shower as a group. They may
               attend chow hall as a group if the facility determines it is necessary, but high hand contact areas,
               benches and tables in the chow hall should be disinfected afterward.
            I. Medically restricted offenders may work if their job is essential and they will not mingle with
               non-medically restricted offenders while working or getting to or from the job location and must
               be screened for symptoms of COVID-19 at each turnout.
            J. No special personal protective attire is required for staff assigned to medical restriction housing
               areas.

     V.     Isolation Procedures

            A. Isolation is for offenders with clinically diagnosed COVID-19 who are therefore potentially
               infections.
            B. Offenders who are suspected of having COVID-19 must be placed in isolation for 7 days after
               symptom onset and 72 hours after resolution of fever without the use of fever-reducing
               medications and improvement in respiratory symptoms (e.g. cough, shortness of breath). The
               diagnosis of COVID-19 should be made on a clinical basis. Laboratory proof is not required for
               isolation.
            C. Isolated offender must be under droplet and contact isolation precautions.
            D. Offenders under isolation must wear a surgical mask if they are required to leave the isolation
               area. If a surgical mask is not available, a N-95 respirator mask may be used.
            E. Isolated offenders must be observed by medical personnel as often as clinically indicated to
               detect worsening illness or complications, but in any case, must be observed at least once per
               day.
Page | 17                                                                              Revised 3.20.2020


                                                                        VALENTINE - LINTHICUM 017
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 19 of 63
                                                               B-14.52 – Coronavirus Disease 2019 (COVID 19)

            F. Isolated offenders may be cohorted (housed together). Each offender’s isolation period is
               independent, so an offender may be released from the isolation area after his 7 day period even if
               other offenders in the area are still under isolation.
            G. Offenders in isolation must be fed with disposable trays and utensils. No items will be returned
               to the kitchen for cleaning or re-use.
            H. Laundry items from isolation areas must be handled as contaminated laundry. See laundry
               procedures, below.
            I. Staff (correctional and medical) entering an isolation housing area must wear a facemask and
               gloves. They may wear gowns and/or face protection if they anticipate direct or very close
               contact with ill offenders. Personal protective equipment must be removed when leaving the area
               and hands washed after removal of the equipment.
            J. Offenders in isolation may shower individually or as a group, but the shower must be cleaned
               and disinfected after use (faucet handles, benches and countertops), before any non-isolated
               offenders use them. Towels used by isolated offenders are considered contaminated laundry. If
               clothing exchange is done in the shower area, follow the contaminated laundry process described
               below, in that area.
            K. Areas in the isolation housing that are prone to contamination by respiratory secretions or by
               frequent hand contacts must be periodically disinfected. If the surfaces are visibly dirty, they
               must be cleaned with detergent and water before disinfection. Double D, diluted appropriately, or
               a 1:10 solution of household bleach in water are acceptable disinfectants. The disinfectant must
               not be wiped off after application but allowed to air dry.
            L. After an offender is released from isolation, his cell or dormitory cubicle must be thoroughly
               cleaned and disinfected, including disinfecting the mattress.
            M. Waste collection and disposal
               1. Trash from isolation areas must be double bagged but may be disposed of as ordinary waste
                   in a municipal landfill, except that special medical waste must be handled and disposed of in
                   accordance with Infection Control Manual Policy B-14.25.
               2. Waste will be collected into an appropriate bag (i.e., red bag for special medical waste)
                   within the isolation housing area.
               3. When the bag is full it will be sealed with a twist tie.
               4. A designated person inside the isolation area will carry the bag to the doorway. From outside,
                   another staff person will hold open an uncontaminated bag (red bag for special medical
                   waste), into which the person inside will place the filled bag. The second bag will be sealed
                   with a twist tie and taken to the appropriate disposal area.
               5. Persons handling the waste bags will wear gowns, gloves, and facemasks. If there is any
                   concern about eye contamination, they will also wear a protective face shield or goggles.

     VI.    Laundry

            A. No changes in procedures are required for laundry from general population or medical restriction
               areas.
            B. Laundry from isolation areas must be handled as contaminated laundry.
               1. Laundry will be collected in a clear, water-soluble bag. When the bag is full it will be carried
                   to the doorway by a designated person inside the isolation area.
               2. A person outside the housing area will hold open a yellow contaminated laundry bag so that
                   the inside person can place the water-soluble bag filled with laundry into the yellow bag,
                   taking care not to contaminate the outside of the yellow bag.
               3. The outside person will seal the yellow bag and take it to the laundry.
Page | 18                                                                             Revised 3.20.2020


                                                                       VALENTINE - LINTHICUM 018
             Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 20 of 63
                                                                B-14.52 – Coronavirus Disease 2019 (COVID 19)

                4. Persons handling contaminated laundry will wear gloves, gown, facemasks and goggles or a
                   protective face shield. This includes offenders who are handling the yellow bags to load the
                   washers.
                5. Once loaded into the washers, the contaminated laundry may be washed according to
                   standard laundry procedures. After washing and drying the laundry is considered non-
                   contaminated and may be used by any offender.

     VII.    General Sanitation

             A. Areas of the unit other than the isolation housing area and medical areas should follow standard
                general housekeeping procedures.
             B. All areas of the unit should undergo periodic disinfection of frequent hand contact areas several
                times each day.
             C. Areas to be disinfected must be cleaned with soap and water before disinfection, if there is any
                visible soiling.
             D. Appropriate disinfectants include Double D diluted according to instructions, or a 1:10 solution
                of household bleach in water. Before using a disinfectant on delicate items such as keyboards or
                telephones, make sure it will not be harmful to the item.
             E. Frequent hand contact areas include, but are not limited to, light switches, handrails, doorknobs,
                water faucet handles, flush handles, key sets, handheld radios, telephones, computer keyboards,
                etc. Frequency of disinfection can be adjusted depending on the frequency of use and the number
                of people having contact with the surface.
             F. Cells and dormitory cubicles must be cleaned and disinfected between offenders who are
                assigned to them.

     VIII.   Transportation

             A. In general, offender transportation must be curtailed once pandemic COVID-19 has been
                reported in the United States, except for movement that is absolutely required, such as for
                release, bench warrant, medical emergencies, etc.
             B. When offenders are transported during these conditions, they must be seated at least 3 feet apart.
             C. Any offender who is coughing or who is in isolation for COVID-19 must wear a surgical mask
                during movement from isolation to transport and from the transport to his destination at the
                receiving facility. These offenders must be transported by ambulance or van. Multiple offenders
                who are under COVID-19 isolation may be transported in the same vehicle, but no non-isolated
                offenders (including offenders under medical restriction) may travel with them. Staff must wear
                facemasks during transport, unless the offender area has separate ventilation from the staff area.
             D. After all offenders have disembarked from the transport vehicle, the seats and hand contact areas
                such as handrails must be cleaned and disinfected. See General Sanitation for details about
                disinfection.

     IX.     Visitation

             A. During pandemic stage III and IV (pandemic COVID-19 in the US and cases on the unit,
                respectively) contact visitation is curtailed.
             B. Non-contact visitation may occur under the following conditions
                1. Visitors are questioned and observed for signs and symptoms of COVID-19 (cough,
                    shortness of breath or fever) before being admitted to the visitation area.
Page | 19                                                                              Revised 3.20.2020


                                                                        VALENTINE - LINTHICUM 019
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 21 of 63
                                                                B-14.52 – Coronavirus Disease 2019 (COVID 19)

               2.   Offenders are screened for fever or cough before being admitted to the visitation area.
               3.   No visitor or offender with fever or cough is allowed in the visitation area.
               4.   Only offenders from a single housing area are allowed into visitation at one time.
               5.   Between visitation sessions the visitation area is cleaned and disinfected, with attention to
                    chairs/benches, countertops and hand contact items.

     X.     Personal Protective Equipment (PPE)

            A. Masks
               1. Surgical masks – Facemasks are used on persons with suspected or confirmed COVID-19 to
                   reduce the risk of introducing respiratory droplets into the environment by coughing or
                   sneezing. Staff should wear facemasks when caring for patients with known or suspected
                   COVID-19.
               2. Particulate respirator (N-95) masks – Respirators filter out respirable droplets and seal tightly
                   enough to the face to preclude leaks. These masks are for the protection of staff and should
                   be prioritized for staff caring for patients with suspected or confirmed COVID-19 undergoing
                   aerosol-generating procedures. They may be used on symptomatic offenders instead of
                   surgical masks, but there is no significant advantage to using a particulate respirator mask on
                   symptomatic offenders. These masks may be re-used but should be discarded in regular trash
                   if they become difficult to breathe through or if they become wet.
            B. Gloves
               1. Gloves should be worn when caring for patients with suspected or confirmed COVID-19.
               2. Nonsterile gloves should be worn when there is a likelihood of hand contact with
                   contaminated articles, including trash bags and laundry in isolation housing areas or with
                   respiratory secretions.
               3. Unless contact offender searches on general population would clearly involve contact with
                   body fluids, gloves are unnecessary and handwashing between each search is adequate.
                   Gloves may be worn for contact offender searches of medically restricted offenders. Gloves
                   must be worn and changed between each search for contact searches on isolated offenders.
               4. After use, gloves should be removed by pulling each one off by the cuff, turning it inside out.
                   Dispose of gloves in regular trash. Wash hands after removing gloves.
            C. Gowns
               1. A water-resistant gown should be worn when there will be direct contact with an offender
                   withCOVID-19, or when handling laundry or trash in the isolation housing area.
               2. Gowns must be changed between each offender for whom they are required, except when
                   they are worn by an officer doing multiple contact offender searches.
               3. Remove gown after removing gloves. Pull the gown off from the back, turning the sleeves
                   inside out. Dispose of gown in regular trash. Wash hands after removing gloves and gown.
            D. Goggles or protective face shields should be worn when there is a likelihood of respiratory
               droplet spray hitting the eyes, or when shaking out contaminated laundry. They should be worn
               when caring for patients with suspected or confirmed COVID-19. Since these items are re-
               usable, they should be cleaned and disinfected between uses. Hands should be washed before
               donning or doffing goggles, to prevent inadvertent contamination of the eyes.
            E. An alcohol-based waterless antiseptic hand rub should be carried by staff and used whenever
               there is concern that hands have become contaminated. The waterless hand rub may be used
               when handwashing is unavailable.


Page | 20                                                                               Revised 3.20.2020


                                                                        VALENTINE - LINTHICUM 020
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 22 of 63
                                                             B-14.52 – Coronavirus Disease 2019 (COVID 19)

            F. Offenders who are required to perform duties for which staff would wear PPE should be
               provided the same PPE for the job, except they must not have access to the waterless hand rub
               but must wash hands with soap and water instead.

Summary of PPE to Use While Caring for Patients with Suspected or Confirmed COVID-19:
Setting            Rooming      Staff PPE                                 Symptomatic Offender
                   Procedure                                              Requirement
Clinic             Normal           • Gloves                              Surgical facemask
                                    • Gown
                                    • Eye protection (face shield or
                                        goggles)
                                    • Surgical facemask or fit-tested
                                        N-95 respirator (only if surgical
                                        facemask is unavailable)
Infirmary          Normal           • Gloves                              Surgical facemask during
                                    • Gown                                transfer
                                    • Eye protection (face shield or
                                        goggles)
                                    • Surgical facemask or fit-tested
                                        N-95 respirator (only if surgical
                                        facemask is unavailable)
Isolation Unit     Normal           • Gloves                              Surgical Facemask during
                                    • Surgical facemask or fit-tested     transfer
                                        N-95 respirator (only if surgical
                                        facemask is unavailable)
                                    • Gowns and/or eye protection
                                        (face shield or goggles) should
                                        be worn only if anticipate direct
                                        or very close contact with ill
                                        offenders
Transport Van      Normal           • Gloves                                  • Surgical facemask
                                    • Surgical facemask or fit-tested             during transfer
                                        N-95 respirator (only if surgical     • Not transported on
                                        facemask is unavailable)                  a chain bus or
                                    • Gowns and/or eye protection                 MPV except for
                                        (face shield or goggles) should           medical
                                        be worn only if anticipate direct         emergencies
                                        or very close contact with ill
                                        offenders
Procedural Setting Negative         • Gloves                              Surgical facemask during
(e.g., nebulizer   Pressure         • Gown                                transfer
high-flow oxygen, Room              • Eye protection (face shield or
ventilation,                            goggles)
intubation)                         • Fit-tested N-95 respirator



Page | 21                                                                           Revised 3.20.2020


                                                                     VALENTINE - LINTHICUM 021
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 23 of 63
                                                              B-14.52 – Coronavirus Disease 2019 (COVID 19)

Attachment G
                                            COVID-19 Alert Stages

Stage 1 – Normal conditions.
   • Maintain clinical suspicion for COVID-19 like illnesses
   • Record proper diagnosis in the electronic health record for suspected COVID-19 and/or report number
       of cases to Preventive Medicine weekly to facilitate surveillance
   • Practice usual infection control and personal hygiene measures
   • Consider stockpiling critical supplies

Stage 2 – Pandemic COVID-19 recognized in the world
   • Continue Stage 1 activities
   • Emphasize handwashing and cough etiquette with offenders and all unit staff
   • Place posters (handwashing, cough etiquette, COVID-19 symptoms) if not already done

Stage 3 – Pandemic COVID-19 in the US
   • This stage is subdivided into 3a – no in-state cases reported, 3b – cases reported in Texas.
   • Continue Stage 2 activities
   • Work with security to identify areas that can be used to cohort offender cases
   • Screen for symptoms of COVID-19 at main gate and exclude symptomatic individuals
   • Screen for symptoms of COVID-19 before allowing offenders on chain buses.
   • Increase emphasis on cleaning/disinfecting high hand contact areas and offender transportation.
   • Allow staff to carry waterless hand cleaners.

Additional precautions for Stage 3b
   • Non-essential offender movement between units must be stopped
   • Elective medical procedures should be postponed
   • Intake facilities screen arriving offenders by asking about new cough or sore throat and taking
       temperature
   • Intake facilities should medically restrict new intakes for 7 days before allowing them into general
       population. The 7-day medical restriction period begins on the day the last offender is added to the
       medical restriction group.
   • Consider locking down the unit and stopping visitation.
   • If the warden deems it necessary to allow a person with symptoms of COVID-19 or household contacts
       onto the unit, the following precautions are recommended:
       • Each person should always be required to wear a surgical mask on the unit and wash hands before
           entering the unit.
       • Employees restricted to jobs that do not entail contact within 6 feet of others (such as picket duty or
           strictly outdoor work)
       • Employee workstation and hand contact areas are disinfected with Double D solution or a 1:10
           bleach solution at the end of their shift.

Stage 4 – Initial cases of COVID-19 on the unit
   • Continue actions from lower stage levels.
   • Unit should be locked down and visitation stopped if this has not been done previously.


Page | 22                                                                            Revised 3.20.2020


                                                                      VALENTINE - LINTHICUM 022
               Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 24 of 63
                                                                   B-14.52 – Coronavirus Disease 2019 (COVID 19)

     •      Cases/suspected cases should be placed in (order of preference): 1) Respiratory isolation, if available on
            the unit, or in a single cell in cell block designated for cohorting COVID-19 cases. If single celled they
            should not be allowed access to the day room unless all offenders using the day room are suspected or
            confirmed COVID-19 cases. Consider using segregation or similar housing for the initial cases.
     •      Cases or suspected cases must not be allowed to attend work, school, dining hall or group recreation.
     •      Isolation should continue until 7 days after symptoms started or 72 hours after fever resolves without use
            of fever-reducing medications, whichever is later.
     •      If the offender requires transfer to a hospital, he should go by ambulance or van. Multiple offenders with
            COVID-19 may be transported in the same vehicle if necessary. Attendants and other staff in the vehicle
            must wear facemask. The offender should wear a surgical mask if his condition allows it. The transport
            vehicle should be disinfected after use. The receiving facility must be notified that the patient has
            COVID-19 before arrival at the facility.
     •      Offenders in the cellblock or dormitory of the index case must be medically restricted (no housing
            reassignments, no work or school; dining and recreation as a cohort only) until 7 days have elapsed
            without another case of COVID-19 in the living group. If their work is deemed critical, they must be
            screened for symptoms of COVID-19 before their shift before being allowed to work.

Stage 5 – Multiple COVID-19 cases on unit
   • Continue previous stage level activities
   • At this point individual case isolation is not practical and cases should be cohorted in living areas
       (dormitories or cellblocks) for 7 days. Cases need to remain in the cohort living area for 7 days after
       onset of their symptoms but may be transferred to other living areas after their 7 day period has passed.

A facility may return to stage 3b actions when it has gone 2 weeks without a case or suspected case of COVID-
19.




Page | 23                                                                                 Revised 3.20.2020


                                                                           VALENTINE - LINTHICUM 023
                                 Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 25 of 63
                                                                                                                               B-14.52 – Coronavirus Disease 2019 (COVID 19)

Attachment H                                                                                 COVID-19 Alert Stages Matrix

                                                                                                               Offender Management
Alert Stage    Medical                Security             Housing             Feeding/Showering           Recreation       Transportation            Work/School         Visitation
               Department
Stage 3b –     • Work with            • Continue Stage     • Cohort            • Consider unit             • Consider unit     • Screen for           • Consider          • Screen for
pandemic         security to            2 activities         essential           lockdown procedures         lockdown            symptoms of            suspending          symptoms of
COVID-19 in      identify housing     • Train staff in       workers by        • Feed and shower             procedures          COVID-19               classes             COVID-19 and
Texas            areas that can be      recognition of       shift               offender in cohorts by    • Recreation in       before allowing      • Consider            exclude
                 used to cohort         COVID-19           • Stop housing        housing area. Disinfect     cohorts by          offenders on           suspending non-     symptomatic
                 cases                  symptoms and         reassignment        showers/dining              housing area.       chain bus              essential work      individuals,
               • Train staff on         how the              except for          facilities between          Disinfect         • Disinfect seats,     • Screen workers      whether staff
                 identification of      medical              disciplinary or     cohorts                     equipment           handrails and          for symptoms at     or visitors
                 COVID-19 cases         triage/cohorting     medical                                         between             other contact          turnout           • Stop contact
                 and early              system will          reasons, or                                     cohorts             areas before                               visitation
                 isolation of cases     work                 within same                                                         loading offenders                        • Consider
               • Reinforce            • Increase             housing area                                                        and at end of trip                         stopping all
                 personal hygiene       emphasis on          (dorm or cell                                                     • Stop non-                                  visitation
                 and cough              cleaning and         block)                                                              essential
                 etiquette with         disinfecting       • Prepare one or                                                      offender
                 offenders              high hand            more cell                                                           movement
               • Limit use of           contact areas        blocks to be                                                        between units
                 medical staff on       and offender         designated as
                 multiple units         transportation       medical
               • Cancel/reschedule    • Stockpile food       wards, if
                 elective medical       and other            feasible
                 procedures             essential
               • Begin COVID-19         supplies for at
                 triage and early       least a 2-4 week
                 isolation process      period
               • Allow staff to       • Medically
                 carry and use          restrict new
                 alcohol-based          intakes and
                 hand antiseptic        offenders
                 rub                    returning from
               • Intake units           bench warrant,
                 screen offenders       etc., for 7 days
                 arriving on the      • Allow staff to
                 unit by asking         carry and use
                 about new onset        alcohol-based
                 of cough or            hand antiseptic
                 shortness of           rub
                 breath and taking    • Limit use of
                 their temperature      staff on
                                        multiple units

Page | 24                                                                                                  Revised 3.20.2020


                                                                                                                                        VALENTINE - LINTHICUM 024
                                        Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 26 of 63
                                                                                                                            B-14.52 – Coronavirus Disease 2019 (COVID 19)

                                                                                                            Offender Management
Alert Stage         Medical                 Security             Housing            Feeding/Showering   Recreation       Transportation           Work/School          Visitation
                    Department
                                            • Consider unit
                                              lockdown




Stage 4 – initial   • Continue Stage        • Continue Stage     • Create one or    • Unit lockdown.    • Unit lockdown.    • Continue Stage      • Continue Stage     • Continue Stage
cases of              3b activities           3b activities        more isolation                                             3b actions            3b actions           3b actions
COVID-19 on         • Place suspected       • Security staff       wards, and                                               • Transfer of         • Medically
unit                  cases in droplet        assigned to          medical wards                                              symptomatic           restricted and
                      and contact             medical and          if needed                                                  cases by              isolated
                      isolation in a          isolation areas    • No transfer of                                             ambulance or          offenders
                      single cell for 7       wear facemasks       exposed                                                    van only.             cannot work
                      days after            •                      offenders into                                             Multiple cases      • If a medically
                      symptom onset         • Staff on             areas housing                                              can be in same        restricted
                      and 72 hours            affected units       unexposed                                                  vehicle.              offender must
                      after resolution of     not to work on       offenders                                                • Notify receiving      work because of
                      fever without the       unaffected units                                                                facility of           a critical need,
                      use of fever-           if possible                                                                     COVID-19 case         he must be
                      reducing                                                                                                before arrival        screened to rule
                      medications and                                                                                       • Attendants with       out symptoms
                      improvement in                                                                                          transported cases     of COVID-19
                      respiratory                                                                                             must use              before each
                      symptoms (e.g.                                                                                          facemasks             shift he works.
                      cough, shortness
                      of breath).
                    • Cases wear
                      surgical mask
                      whenever moved
                      out of their
                      isolation room
                    • Medically restrict
                      contacts of the
                      case until 7 days
                      after the last case
                      appears in the
                      medically
                      restricted group
                    • If a medically
                      restricted
                      offender develops
                      signs and
                      symptoms of
Page | 25                                                                                               Revised 3.20.2020


                                                                                                                                    VALENTINE - LINTHICUM 025
                                    Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 27 of 63
                                                                                                                 B-14.52 – Coronavirus Disease 2019 (COVID 19)

                                                                                                 Offender Management
Alert Stage      Medical                Security           Housing      Feeding/Showering    Recreation       Transportation          Work/School         Visitation
                 Department
                   COVID-19, place
                   him in droplet
                   and contact
                   isolation and
                   extend the
                   medical
                   restriction on the
                   remaining
                   offenders for 7
                   more days
                 • Make rounds of
                   isolated offenders
                   in the isolation
                   housing area at
                   least once per
                   shift
                 • Make daily
                   rounds on
                   medically
                   restricted housing
                   areas
                 • Medical staff
                   wear PPE when
                   entering a room
                   with an ill
                   offender
                 • Staff on affected
                   units not to work
                   on unaffected
                   units if possible
Stage 5 –        • Continue Stage 4     • Continue Stage   • Continue   • Continue Stage 4   • Continue Stage    • Continue Stage 4   • Continue Stage    • Continue Stage
multiple           actions                4 actions          Stage 4      actions              4 actions           actions              4 actions           4 actions
COVID-19 cases   • Cohort cases and                          actions                                                                  • Cases who have
on unit            suspected cases                                                                                                      completed their
                 • Cases may be                                                                                                         7 day isolation
                   moved to any                                                                                                         may work
                   living area 7 days                                                                                                   without
                   after symptom                                                                                                        restriction if
                   onset and 72                                                                                                         their symptoms
                   hours after                                                                                                          have resolved
                   resolution of
                   fever without the
                   use of fever-
Page | 26                                                                                    Revised 3.20.2020


                                                                                                                         VALENTINE - LINTHICUM 026
                                     Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 28 of 63
                                                                                                        B-14.52 – Coronavirus Disease 2019 (COVID 19)

                                                                                        Offender Management
Alert Stage         Medical              Security   Housing     Feeding/Showering   Recreation       Transportation     Work/School   Visitation
                    Department
                     reducing
                     medications and
                     improvement in
                     respiratory
                     symptoms (e.g.
                     cough, shortness
                     of breath). They
                     can be considered
                     immune for the
                     remainder of the
                     pandemic
Termination of
COVID-19
alert:
May return to
Stage 4 when
there are no new
cases on the unit
in 7 days, or to
stage 3b when
there have been
no new cases on
the unit for an
additional 7 days




Page | 27                                                                           Revised 3.20.2020


                                                                                                              VALENTINE - LINTHICUM 027
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 29 of 63
                                                                B-14.52 – Coronavirus Disease 2019 (COVID 19)

Attachment I

Information for Employees Using Respirators When Not Required Under the Standard

Respirators are an effective method of protection against designated hazards when properly selected and worn.
Respirator use is encouraged, even when exposures are below the exposure limit, to provide an additional level
of comfort and protection for workers. However, if a respirator is used improperly or not kept clean, the
respirator itself can become a hazard to the worker. Sometimes, workers may wear respirators to avoid
exposures to hazards, even if the amount of hazardous substance does not exceed the limits set by OSHA
standards. If your employer provides respirators for your voluntary use, or if you provide your own respirator,
you need to take certain precautions to be sure that the respirator itself does not present a hazard.

You should do the following:

1. Read and heed all instructions provided by the manufacturer on use, maintenance, cleaning and care, and
   warnings regarding the respirator’s limitations.

2. Choose respirators certified for use to protect against the contaminant of concern. NIOSH, the National
   Institute for Occupational Safety and Health of the U.S. Department of Health and Human Services, certifies
   respirators. A label or statement of certification should appear on the respirator or respirator packaging. It
   will tell you what the respirator is designed for and how much it will protect you.

3. Do not wear your respirator into atmospheres containing contaminants for which your respirator is not
   designed to protect against. For example, a respirator designed to filter dust particles will not protect you
   against gases, vapors, or very small solid particles of fumes or smoke.

4. Keep track of your respirator so that you do not mistakenly use someone else's respirator.

5. Limited data is available on respirator effectiveness in preventing transmission of COVID-19 in various
   settings. However, the use of a facemask or respirator is likely to be of most benefit if used as early as
   possible when exposed to an ill person and when the facemask or respirator is used consistently.

6. Respirators are not recommended for people who have facial hair because the mask will not fit snuggly on
   the face.




Page | 28                                                                              Revised 3.20.2020


                                                                        VALENTINE - LINTHICUM 028
               Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 30 of 63
                                                                  B-14.52 – Coronavirus Disease 2019 (COVID 19)

Attachment J

All newly arriving offenders including extraditions and those returning from bench warrant or reprieve into
TDCJ (including private) facilities or intermediate sanction facilities will be screened for COVID-19 per the
steps identified below:

COVID-19 Health Screening Intake SOP
  • The receiving/screening nurse will:
        o don a surgical mask
        o meet the incoming offenders outside the intake entrance/doorway
        o conduct the COVID-19 Health Screening Intake questionnaire which includes obtaining a
           temperature.

     •      Offenders who answer “Yes” to any question and or have a temperature of 100.4 degrees or higher must:
               o immediately don a surgical face mask (prior to entering the intake processing area)
               o notify the TDCJ intake security supervisor to:
                       separate the offender from the intake group in a single cell (when possible) or cohorted if
                         there are multiple symptomatic offenders

     •      Offenders with positive/symptomatic screening findings must be referred for secondary provider
            evaluation to determine the disposition of the offender and if diagnostic testing is clinically
            appropriate/indicated.
               o Offenders who are medically cleared upon provider evaluation will be released to continue the
                   intake process.
               o Offenders who have been exposed to COVID-19 but who are not ill yet, will be placed under
                   medical restriction for a minimum of 7 days.
               o Offenders with clinically diagnosed COVID-19 will be isolated under droplet and contact
                   isolation precautions for 7 days after symptom onset and 72 hours after resolution of fever
                   without the use of fever-reducing medications and improvement in respiratory symptoms (e.g.
                   cough, shortness of breath).

     •      Medical staff will notify the TDCJ intake security supervisor of all offenders placed under medical
            restriction or isolation, who will then notify the facility Warden and Classification Department.

     •      TDCJ leadership in coordination with the medical department will identify an appropriate housing area
            to assign/cohort all offenders placed on medical restriction and/or isolation.




Page | 29                                                                                Revised 3.20.2020


                                                                          VALENTINE - LINTHICUM 029
             Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 31 of 63
                                                                B-14.52 – Coronavirus Disease 2019 (COVID 19)




                                     CORRECTIONAL MANAGED CARE
                                    COVID-19 Health Screening Intake Form



Date: _______________________

Patient Name: ______________________________________________

DOB: ______________________________________________________

Facility: ___________________________________________________


       1. Temperature:                            Above 100.4F?     Yes      No



       2. Cough?          Yes     No

                  If YES, date of onset:



       3. Shortness of breath?      Yes    No

                  If YES, date of onset:



       4. Had contact with anyone with fever, cough or shortness of breath in the last 14 days?        Yes    No




 If YES to any question, place a surgical mask on the patient and separate from the rest of the intake group for
 additional screening and orders.




Nurse’s Signature:                                                                  Date:




Page | 30                                                                             Revised 3.20.2020


                                                                       VALENTINE - LINTHICUM 030
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 32 of 63
                                                    B-14.52 – Coronavirus Disease 2019 (COVID 19)




Page | 31                                                               Revised 3.20.2020


                                                          VALENTINE - LINTHICUM 031
Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 33 of 63
                                            B-14.52 – Coronavirus Disease 2019 (COVID 19)


Attachment K

COVID-19 for Clinicians

Coronavirus disease 2019 (COVID-19) is a respiratory illness that can spread from
person to person. COVID-19 cases have been reported in Texas.

Transmission of COVID-19

The virus is thought to spread mainly between people who are in close contact with one
another (within about 6 feet) through respiratory droplets produced when an infected
person coughs or sneezes. It also may be possible that a person can get COVID-19 by
touching a surface or object that has the virus on it and then touching their own mouth,
nose, or possibly their eyes, but this is not thought to be the main way the virus spreads.

Reducing transmission

     •      Stress good handwashing for staff and offenders, especially before touching the
            eyes, nose or mouth, and after coughing or sneezing into your hand.
     •      Wash your hands often with soap and water for at least 20 seconds. Use an
            alcohol-based hand sanitizer that contains at least 60% alcohol if soap and water
            are not available.
     •      Stress covering the nose and mouth when coughing or sneezing.
     •      Cough or sneeze into tissue or into your sleeve or antecubital space, not into your
            bare hand.
     •      Avoid shaking hands or hugging
     •      Avoid touching your eyes, nose or mouth
     •      Keep your distance (at least 6 feet) from somebody who appears sick with
            COVID-19 symptoms
     •      Clean and disinfect frequently touched objects and surfaces.

Symptoms of COVID-19

Typical symptoms of COVID-19 include:
   • Cough
   • Fever over 100° F, chills
   • Shortness of breath

Emergency warning signs include:
  • Difficulty breathing
  • Persistent pain or pressure in the
      chest
  • New confusion or inability to
      arouse
  • Bluish lips or face


Page | 32                                                                                  Revised 3.20.2020


                                                                VALENTINE - LINTHICUM 032
               Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 34 of 63
                                                              B-14.52 – Coronavirus Disease 2019 (COVID 19)


Diagnostic Testing

Diagnostic testing should be prioritized based on clinical features and epidemiologic risk. Health care providers
should contact the TDCJ Office of Public Health if they feel testing should be considered. The TDCJ Office of
Public Health will determine if patients meet the criteria for testing.

Instructions for ordering and specimen collection are attached (Appendix A).

            Clinical Features                                &   Epidemiologic Risk
            Fever1 or signs/symptoms of lower respiratory    AND Any person, including health
            illness (e.g., cough or shortness of breath)         care workers, who has had close
                                                                 contact with a laboratory-
                                                                 confirmed COVID-19 patient
                                                                 within 14 days of symptom onset
            Fever1 and signs/symptoms of lower respiratory   AND A history of travel from affected
            illness (e.g., cough or shortness of breath)         geographic areas within 14 days
                                                                 of symptom onset
                                                                 OR
                                                                 An individual(s) with risk factors
                                                                 that put them at higher risk of
                                                                 poor outcomes
            Fever1 and signs/symptoms of lower respiratory   AND No source of exposure has been
            illness (e.g., cough or shortness of breath)         identified
            requiring hospitalization
            1. Fever may be subjective or confirmed
            2. Adapted Texas DSHS guide to testing

Treatment

Most cases will require only the usual supportive care with fluids, analgesics and rest. Clinical management is
focused on supportive care of complications, including advanced organ support for respiratory failure.
Corticosteroids are not recommended unless they are indicated for another reason (e.g., COPD exacerbation).

There are currently no antiviral drugs licensed by the FDA to treat COVID-19. There is no approved vaccine.
In addition, there is currently no FDA-approved post-exposure prophylaxis for people who may have been
exposed to COVID-19. Community mitigation measures are the primary way to reduce transmission (e.g., stay
home if sick, social distancing) and adherence to recommended infection prevention and control measures can
reduce the risk of spread in healthcare facilities.

Signs suggesting need for higher level care

     •      Difficulty breathing
     •      Persistent pain or pressure in the chest
     •      New confusion or inability to arouse
     •      Bluish lips or face

Isolation of cases
Page | 33                                                                            Revised 3.20.2020


                                                                      VALENTINE - LINTHICUM 033
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 35 of 63
                                                                B-14.52 – Coronavirus Disease 2019 (COVID 19)


Cases in an inpatient setting must be under droplet and contact isolation (see Infection Control Policy B-14.21).
Cases who are not in an inpatient setting must be single celled or housed with another patient with COVID-19.
If there are large numbers of cases, they may be isolated as a group in a dormitory. Isolation should be
continued for 7 days after symptom onset and 72 hours after resolution of fever without the use of fever-
reducing medications and improvement in respiratory symptoms (e.g. cough, shortness of breath). Offenders
who are in droplet isolation as a suspected case of COVID-19 must wear a surgical mask whenever they must
leave their isolation cell/housing area.

Contacts of cases should be kept under medical restriction (i.e., quarantine) as a cohort until 7 days after the last
exposure to a case for everybody in the cohort. If this is not possible, contacts should have their temperature
taken and be questioned about symptoms daily. Every effort should be taken to use medical restriction.

Offenders on medical restriction do not have to wear a mask unless they must leave their housing area for some
reason. They should be questioned about symptoms of COVID-19 before being taken from the housing area and
be kept at least 6 feet from offenders from other housing areas as much as possible.

Clinic triage

It is important to limit the opportunity for transmission of COVID-19 in the clinic. A suggested infirmary triage
pathway is attached (Appendix B).

Personal Protective Equipment

Healthcare givers should wear a surgical facemask, gown, gloves, and eye protection (face shield or goggles)
whenever they are within 6 feet of a patient with suspected or confirmed COVID-19. An N-95 respirator
should be worn if performing aerosol-generating procedures (e.g., nebulizer high-flow oxygen, ventilation).

Reporting

Daily reporting of COVID-19 to the TDCJ Office of Public Health (Public.Health@tdcj.state.tx.us or 936-437-
3572) is required. This is a secure fax, so protected health information can be sent to this fax number.

It is essential to have a centralized picture of the status of COVID-19 across the entire system. Therefore, until
further notice, each unit must report by email to the TDCJ Office of Public Health the count of COVID-19 seen
the previous day. This report must be sent by 9:00 each morning and must identify the name of the unit in the
subject or body of the email. It is important that the providers are identifying patients with COVID-19 and
letting the CID or other designated staff know so that accurate reporting can be done.
     • Submit a daily COVID-19 log (Appendix C) by 9AM. The list is only for the 24-hour period ending at
         6AM that morning. Although you may submit logs over the weekend if you wish, you may also simply
         submit 3 logs on Monday morning
     • Reporting should continue until 2 weeks has lapsed since your last case.
     • In addition to identifying the submitting unit, the log should give totals for number of offenders and staff
         with suspected or confirmed COVID-19 and provide detailed information on offenders for whom you
         have submitted specimens.
     • The subject line of the email should include “[Unit] Name, COVID-19 Log, and the Date Sent (MM
         /DD /YYYY).”

Page | 34                                                                               Revised 3.20.2020


                                                                         VALENTINE - LINTHICUM 034
               Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 36 of 63
                                                                  B-14.52 – Coronavirus Disease 2019 (COVID 19)

Appendix A
                                             COVID-19 Testing for Units

Note: Requires pre-authorization from the TDCJ Office of Public Health prior to placing the order.

     1. Units Designated for Testing by Galveston Laboratory:

            The test is available in the EMR under CORONAVIRUS COVID-19 TESTING (COVID19). The
            viral culture collection kit is available from the CMC Medical Warehouse (stock # 495-38-15427-6).

            Test name and code: COVID-19 (Test code: 8000101424)
                                 Note: Order as “Miscellaneous” and add comment: “COVID-19
                                 ARUP”
                                 The interface for the test will be available within 1 week to facilitate
                                 direct orders.
                        Collect: Nasopharyngeal swab. Place in one collection tube (redtop viral
                                 transport tube).
                      Specimen Place in viral transport media (ARUP Supply #12884). Available
                   Preparation: through Ms. Judy Mitchell at (409) 772-9247. Place each specimen
                                 in an individually sealed bag.

                                   Also, acceptable: Media that is equivalent to viral transport media or
                                   universal transport media.
               Storage/Transport Acceptable Conditions: Frozen
                   Temperature:
                    Unacceptable Specimens not in viral transport media.
                     Conditions:
                       Remarks: Specimen source required. Submit only one specimen per patient.
                        Stability: Ambient: Unacceptable; Refrigerated: 4 days; Frozen: 1 month

     2. Units Designated for Testing by Quest Diagnostics:

            Staff must manually order the test. Each unit should have the paper ordering forms. The test should be
            ordered on its own dedicated requisition and not combined with any other test. National test code is
            39433. It is not a STAT test and a STAT pick-up cannot be ordered. Test results are typically available
            3-4 days from the time of specimen pick-up and may be impacted by high demand.

            Test name and code: SARS-CoV-2 RNA, RT PCR
                        Collect: Preferred Specimen(s): One (1) nasopharyngeal swab collected in a
                                 multi microbe media (M4), V-C-M medium (green-cap) tube or
                                 equivalent (UTM).

                                 Also acceptable: 0.85 mL bronchial lavage/wash, nasopharyngeal
                                 aspirate/wash, sputum/tracheal aspirate sample in a plastic sterile leak-
                                 proof container
                       Specimen Place in multi microbe media (M4), V-C-M medium (green-cap) tube,
                    Preparation: or equivalent (UTM).

Page | 35                                                                               Revised 3.20.2020


                                                                         VALENTINE - LINTHICUM 035
               Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 37 of 63
                                                                B-14.52 – Coronavirus Disease 2019 (COVID 19)

                                  It is acceptable to place both an NP and an OP swab at the time of
                                  collection into a shared media transport tube. Do not combine other
                                  specimen sources.

                                  Also, acceptable: Plastic sterile leak-proof container.
              Storage/Transport   Transport refrigerated (cold packs) to local Quest Diagnostics
                  Temperature:    accessioning laboratory.
                   Unacceptable   Specimens not in viral transport media. Calcium alginate swab •
                    Conditions:   Cotton swabs with wooden shaft • Received refrigerated more than 72
                                  hours after collection • ESwab • Swabs in Amies liquid or gel transpo
                       Remarks:   Order SARS-CoV-2 RNA, RT PCR separately from other tests - on a
                                  separate requisition and place each transport tube with paperwork into
                                  its own sealed bag. The SARS-CoV-2 test will be prioritized if
                                  submitted on a shared requisition. One specimen transport tube will be
                                  tested per order.

                                  It is acceptable to place both an NP and an OP swab at the time of
                                  collection into a shared media transport tube. Do not combine other
                                  specimen sources.
                       Stability: Ambient: Unacceptable; Refrigerated for up to 72 hours or Frozen at
                                  -70⁰C

     3. Texas Tech Units Designated for Testing by LabCorp

            The test is available in the EMR under “2019 Novel Coronavirus (CoVID-19), NAA”. Contact your
            Facility Health Administrator if you are in need of additional culture collection kits.

            Test Name and Code:       COVID-19 – Test Code 139900
            Collect:                  Nasopharyngeal or Oropharyngeal swab, placed and transported in
                                      Universal Transport Medium (UTM).
            Specimen Preparation:     Universal Transport Medium (UTM) with included swabs,
                                      specimen label and biohazard bag are needed. Follow instructions
                                      published by LabCorp regarding OP and NP specimen collection
                                      for COVID-19 testing.
            Storage/Transport         Samples/specimens should be shipped frozen due to limited
            Temperature:              stability at 2°-8° C. Refrigerated swabs submitted within 72 hours
                                      will be accepted.
            Unacceptable              Swabs with calcium alginate or cotton tips; swabs with wooden
            Conditions:               shafts; refrigerated samples greater than 72 hours old; room
                                      temperature specimen submitted; improperly labeled; grossly
                                      contaminated; broken or leaking transport device; collection with
                                      substances inhibitory to PCR including heparin, hemoglobin,
                                      ethanol, EDTA concentrations >0.01M.
            Remarks:                  Submit separate frozen specimens for each test requested. Submit
                                      COVID-19 test on one requisition with test code 139900.
            Stability:                Ambient: Unacceptable; Refrigerated: 72 hours
            Turnaround Time:          Current turnaround time for COVID-19 testing is estimated
Page | 36                                                                             Revised 3.20.2020


                                                                        VALENTINE - LINTHICUM 036
               Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 38 of 63
                                                              B-14.52 – Coronavirus Disease 2019 (COVID 19)

                                     between 3-4 days and may be impacted by high demand.




     4. Montford Testing

                       ****Contact Lisa Wilson, Carrie Culpepper, or Mike Parmer****

            Fill out health screening form and await approval from TDCJ Office of Public Health to proceed.
            This test will be sent to UMC as a reference test. CORONAVIRUS COVID-19 TESTING
            (COVID19)

            Test name and code: SARS-CoV-2 (Test code: 39433) aka COVID-19
                                                  **Order on UMC paper requisitions**
                        Collect: Nasopharyngeal swab
                                  (Use Xpert® Nasopharngeal Sample Collection Kit---in lab).
                                  Ensure swab is broken off and left in liquid media.
                       Specimen •        Refer to Nasopharyngeal Collection Below
                    Preparation: •      Ensure swab is broken off and left in liquid media.
                                  •     Place each specimen in an individually sealed bag.
              Storage/Transport Acceptable Conditions: Refrigerated (2-8° C)
                   Temperature:
                   Unacceptable Specimens not in viral transport media.
                     Conditions:
                      Remarks: Specimen source required. Submit only one specimen per patient.
                       Stability: Ambient: Unacceptable ; Refrigerated: 3 days
                      Remarks: Order SARS-CoV-2 RNA, RT PCR separately from other tests
                                  - on a separate requisition and place each transport tube with
                                  paperwork into its own sealed bag. The SARS-CoV-2 test will
                                  be prioritized if
                                  submitted on a shared requisition. One specimen transport tube will
                                  be tested per order. **Stat Delivery**

     5. Nasopharyngeal swab method
           • Insert swab into one nostril
           • Rotate swab over surface of posterior nasopharynx
           • Withdraw swab from collection site; insert into transport tube
           • Repeating procedure for the second nostril will deliver optimal combined sample
           • After collection, wipe own outside of tube with a disinfectant wipe and doff gloves
           • Perform hand hygiene and don new gloves
           • Place in a biohazard bag and close
           • It is not a STAT test and STAT pickup should not be ordered
           • Transport specimen to the laboratory for testing. If transport will be delayed, place specimen in
              the refrigerator.
Page | 37                                                                           Revised 3.20.2020


                                                                     VALENTINE - LINTHICUM 037
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 39 of 63
                                                    B-14.52 – Coronavirus Disease 2019 (COVID 19)




Page | 38                                                               Revised 3.20.2020


                                                          VALENTINE - LINTHICUM 038
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 40 of 63
                                                                 B-14.52 – Coronavirus Disease 2019 (COVID 19)

Appendix B

                                             Medical Triage

                                        Patient is screened for symptoms
                                        of COVID-19 within past 14 days




                                                    Patient
                                                    reports                 No
                                                  Cough, fever                                Follow normal triage
                                                   or SOB?                                         procedures




                                              Yes


                                    1. Put surgical facemask on patient
                                    2. Seat 3-6 feet from others
                                    3. Nursing wears PPE to assess patient (e.g.,
                                       facemask, gown, glove, eye protection)
                                    4. Nursing triage patient ASAP for fever (>100.4),
                                       cough, and shortness of breath




                                                    Symptoms                             No
                                                    confirmed?




                                            Yes


                                    1. Put patient in private room
                                    2. Provider evaluate patient ASAP
                                    3. Staff wear PPE while in room




                                                   Provider                   No
                                                   suspects                                      Provide usual care
                                                  COVID-19?




                                              Yes


                                     1. Manage patient as clinically indicated
                                     2. Institute COVID-19 actions according to
                                        pandemic stage
                                     3. Report case to TDCJ Office of Public
                                        Health



Page | 39                                                                                          Revised 3.20.2020


                                                                             VALENTINE - LINTHICUM 039
                                         Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 41 of 63
                                                                                                                                                                B-14.52 – Coronavirus Disease 2019 (COVID 19)

Appendix C

                                                                                                          COVID-19 LOG

Unit Name: __________________________________________

Report for new-onset (not cumulative) patients with COVID-19 for 24-hour period beginning 6AM _____/_____/_____ to 6AM _____/_____/_____

Date* sent: _____/_____/_____

Number of offenders with ILI in 24-hour period: ___________

Number of staff with ILI in 24-hour period: _______________

Fax: 936-437-3572
Email: Public.Health@tdcj.state.tx.us

                                           Demographics                                                                                     Symptoms                                            Lab Specimen Information
                                                                                                                                                                                       Name of




                                                                                                                     Temperature > 100.5
                                                                                    Work Assignment**




                                                                                                                                                               Shortness of Breath
                                                                                                                                                                                      Laboratory
                                              Housing Location




                                                                   Bed Location**
                                               (e.g., dorm, cell




                                                                                                                                                 Cough (Y/N)
                                                                                                                                                                                     to which the
 List of Offenders for
                                                   block)**




                                                                                                                                                                                      Specimen




                                                                                                                           (Y/N)




                                                                                                                                                                     (Y/N)
 Whom Lab Specimens                                                                                                                                                                                    Collection
                              TDCJ #                                                                    Onset Date                                                                        was                           Result
 were Submitted (Last,                                                                                                                                                                                    Date
                                                                                                                                                                                      Submitted
         First)
                                                                                                                                                                                         (e.g.,
                                                                                                                                                                                       UTMB,
                                                                                                                                                                                        Quest)




* On Monday morning, send 3 logs (one for each 24-hour period ending at 6AM)
** At symptom onset




Page | 40                                                                                                                                  Revised 3.20.2020


                                                                                                                                                                                     VALENTINE - LINTHICUM 040
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 42 of 63
                                                              B-14.52 – Coronavirus Disease 2019 (COVID 19)

Attachment L

                                             COVID 19 Resources

This is a rapidly evolving situation and information is updated frequently as it becomes available. Additional
information on COVID-19 is available from the resources listed below.

Texas Department of State Health Services. https://www.dshs.state.tx.us/coronavirus/

CDC https://www.cdc.gov/coronavirus/2019-ncov/index.html

World Health Organization https://www.who.int/emergencies/diseases/novel-coronavirus-2019




Page | 41                                                                            Revised 3.20.2020


                                                                      VALENTINE - LINTHICUM 041
   Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 43 of 63

                                     Effective Date: 3/20/2020         NUMBER: B-14.52
         CMHC
   INFECTION CONTROL                 Replaces: New
        MANUAL                                                         Page 1 of 9_
                                     Formulated: 3/20/2020

                           Coronavirus Disease 2019 (COVID-19)

POLICY:

To outline management and control measures for facilities to follow in response to the spread
of COVID-19.

OVERVIEW:

What is Coronavirus disease 2019 (COVID-19)?
 COVID-19 is a respiratory illness that can spread from person to person. The virus that
causes COVID-19 is a novel coronavirus that was first identified during an investigation into
an outbreak in Wuhan, China. The virus is thought to spread mainly between people who
are in close contact with one another (within about 6 feet) through respiratory droplets
produced when an infected person coughs or sneezes. It also may be possible that a person
can get COVID-19 by touching a surface or object that has the virus on it and then touching
their own mouth, nose, or possibly their eyes.

What are the symptoms of COVID-19?
Symptoms commonly associated with COVID-19 include fever, cough, and shortness of
breath. More severe symptoms suggesting the need for a higher level of care may include
difficulty breathing, bluish lips or face, persistent pain or pressure in the chest, and new
confusion or inability to arouse. People 65 years or older, and/or people with medical issues,
like heart disease, diabetes, high blood pressure, cancer, or a weakened immune system, are
at a higher risk for getting very sick from COVID‑19. Complications include pneumonia,
acute respiratory distress syndrome (i.e. ARDS) and even death.

How is COVID-19 transmitted?
The virus is known to spread person to person when there is close contact (approximately 6
feet) through respiratory droplets that are produced when an infected person coughs or
sneezes. It is also believed that a person can become infected with COVID-19 by touching
a contaminated surface or object that has the virus on it and then touching their own nose,
eyes or mouth.

DEFINITIONS:

Medical Isolation – Isolation is for persons who are sick and contagious. Isolation is used
to separate ill persons who have a communicable disease from those who are healthy.
Isolation restricts the movement of ill persons to help stop the spread of disease.

Medical Restriction – Medical restrictions used to separate and restrict the movement of
well persons who may have been exposed to a communicable disease to see if they become
ill. These people may have been exposed to a disease and do not know it, or they may have
the disease but do not show symptoms. Medical restriction can help limit the spread of
disease.
                                                               VALENTINE - LINTHICUM 042
      Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 44 of 63

An N95 respirator is a respiratory protective device designed to achieve a very close facial
fit and very efficient filtration of airborne particles. The 'N95' designation means that when
subjected to careful testing, the respirator blocks at least 95 percent of very small (0.3 micron)
test particles.

PROCEDURES:

 I.       INFECTION CONTROL

          A.     During the COVID-19 outbreak, all units should:
                 1.     Medical staff should educate offenders and staff on how COVID-19 is
                        transmitted, signs and symptoms of COVID-19, treatment, and
                        prevention of transmission (Attachment A).
                 2.     Remind staff and offenders on the methods used to prevent the spread of
                        any respiratory virus.
                       a.      Encourage handwashing with soap and water for at least 20
                               seconds (Attachment B). If soap and water is unavailable, hand
                               sanitizer (at least 60% alcohol) may be used to cleanse hands.
                       b.      Encourage cough etiquette (Cover coughs or sneezes
                               with a tissue, then throw the tissue in the trash.
                               Otherwise, cough inside of your elbow. Attachment
                               C).
                       c.      Avoid touching eyes, nose, and mouth with unwashed
                               hands.
                       d.      Avoid close contact (< 6 feet) with people who are sick or
                               suspected of being sick.
                       e.      Stop handshakes.
                 3.     Practice social distancing and avoid gatherings and meetings. Meet by
                        teleconference or videoconference when feasible.
                 4.    Disinfect common areas and surfaces that are often touched with a 10%
                        bleach solution. The bleach solution should be sprayed on and allowed
                        to air dry for at least 10 minutes. Cleaning recommendations can be
                        found in Infection Control Policy B-14.26 (Attachment D,
                        Housekeeping/Cleaning). The formula for the 10% bleach solution is:
                       a.      8 oz. of powdered bleach to 1 gallon of water
                       b.      12.8 oz. of liquid bleach to 1 gallon of water
                 5.      Cancel all group healthcare activities (e.g., group therapy) coordinate
                        with unit warden and recommend temporarily canceling other group
                        activities such as church and school.
                 6.     Post visual alerts (signs and posters) at entrances, in the medical
                        department, and other strategic places providing instruction on hand
                        hygiene, cough etiquette, and symptoms of COVID-19.
                 7.    Post a sign at the entrance, so that high risk people can elect not to enter
                        the unit if COVID-19 occurs (Attachment D).

          B.     Evaluate the need to minimize offender movement:
                 1.     Offenders stay in housing areas.
                 2.     Offenders may use dayrooms in housing areas.
                 3.     Offenders may go to the dining hall, work, commissary, recreation, etc.,
                        if they do not mingle with offenders from other housing areas during the
                        process. They must be escorted when leaving the housing area.
                                                               VALENTINE - LINTHICUM 043
Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 45 of 63
          4.     Contact visitation is suspended.
          5.     Minimize transfer of offenders between units
          6.     Advise unit food captains to eliminate self-serve foods in chow halls.


    C.    Influenza vaccination: During influenza season, vaccination against influenza is
          an important measure to prevent an illness that presents similarly to COVID-19.
          If there is influenza vaccine available; offer it to unvaccinated staff and
          offenders.

    D.    Evaluate the need to limit entrance to essential staff only. If possible, staff
          should be assigned to a single facility, with limited assignments to other
          facilities only when necessary to provide essential safety, security and services.

    E.    Incorporate questions about new onset of COVID-19 symptoms into assessments
          of all patients seen by medical staff.

    F.    Offenders complaining of symptoms consistent with COVID-19 should be
          triaged as soon as possible. (Attachment E)
          1.      Ensure facemasks are available at triage for patients presenting with
                  COVID-19 symptoms.
          2.      If possible, symptomatic patients should be kept > 6 feet apart from
                  asymptomatic patients.

    G.    Offenders with suspected or confirmed COVID-19 as determined by medical
          should be placed in medical isolation.
          1.     Offenders should be single-celled (isolated) or cohorted (i.e., co-
                 housed) with other offenders with COVID-19 if they cannot be
                 single celled.
          2.     Offenders must wear a surgical mask whenever they leave their
                 isolation cell/housing area.
          3.     Offenders should remain in isolation for 7 days after symptom
                 onset and 72 hours after resolution of fever without the use of
                 fever-reducing medications and improvement in respiratory
                 symptoms (e.g. cough, shortness of breath).
          4.     Offenders should NOT be transported on a chain bus or MPV except for
                 medical emergencies.

    H.    Medical isolation
          1.    Isolation is for offenders with clinically diagnosed COVID-19 who are
                potentially infectious.
          2.    Isolated offender must be under droplet and contact isolation precautions.
          3.    Offenders under isolation must wear a surgical mask if they are required
                to leave the isolation area.
          4.    Isolated offenders must be observed by medical personnel as often as
                clinically indicated to detect worsening illness or complications, but in
                any case, must be observed at least once per day.
          5.    Isolated offenders may be cohorted (housed together). Each offender’s
                isolation period is independent, so an offender may be released from the
                isolation area even if other offenders in the area are still under isolation.
          6.    Offenders should be isolated for 7 days after symptom onset and 72
                hours after resolution of fever without the use of fever-reducing
                                                         VALENTINE - LINTHICUM 044
Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 46 of 63
                 medications and improvement in respiratory symptoms (e.g. cough,
                 shortness of breath).
          7.     Offenders in isolation must be fed with disposable trays and utensils. No
                 items will be returned to the kitchen for cleaning or re-use.
          8.     Laundry items from isolation areas must be handled as contaminated
                 laundry.
          9.     Staff (correctional and medical) entering an isolation housing area must
                 wear a facemask and gloves. Gowns and/or face protection should be
                 worn if they anticipate direct or very close contact with ill offenders.
                 Personal protective equipment must be removed when leaving the area
                 and hands washed after removal.

    I.    All newly arriving offenders including extraditions and those returning from
          bench warrant or reprieve into TDCJ, including private facilities or intermediate
          sanction facilities, must be screened by medical staff for symptoms consistent
          with COVID-19 infection (Attachment F).
          1.     Offenders with positive screening findings will be referred to a provider
                 for further evaluation.
          2.     Offenders who are medically cleared upon provider evaluation will be
                 released to continue the intake process.
          3.     Offenders who have been exposed to COVID-19 but who are not yet ill,
                 will be placed under medical restriction for a minimum of 7 days.
          4.     Offenders with clinically diagnosed or suspected COVID-19 shall
                 immediately have a face mask placed. The offender should be instructed
                 to wash his or her hands. The offender will be isolated under droplet and
                 contact isolation precautions for 7 days after symptom onset and 72
                 hours after resolution of fever without the use of fever-reducing
                 medications and improvement in respiratory symptoms (e.g. cough,
                 shortness of breath).
          5.     Medical staff will notify the TDCJ intake security supervisor of all
                 offenders placed under medical restriction or isolation, who will then
                 notify the facility Warden and Classification Department.
          6.     TDCJ leadership, in coordination with the medical department, will
                 identify an appropriate housing area to assign/cohort all offenders placed
                 on medical restriction and/or isolation.

    J.    Medical restriction
          1.    All staff working in medically restricted areas and offenders who are
                placed in medical restriction, will be educated about early recognition of
                warning signs and rapid triage of symptomatic patients.
          2.    Contacts of suspected or confirmed cases should be kept under medical
                restriction (i.e., quarantine) as a cohort until 7 days after the last
                exposure to a case for everybody in the cohort. If this is not possible,
                contacts should have their temperature taken and be questioned about
                symptoms daily. Every effort should be taken to use medical restriction.
          3.    Offenders on medical restriction do not have to wear a mask unless they
                must leave their housing area for some reason. They should be
                questioned about symptoms of COVID-19 before being taken from the
                housing area and be kept at least 6 feet from offenders from other
                housing areas as much as possible.
          4.    Medically restricted offenders may attend outdoor recreation and shower
                as a group. They may attend chow hall as a group if the facility
                                                          VALENTINE - LINTHICUM 045
Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 47 of 63
                 determines it is necessary, but high hand contact areas, benches and
                 tables in the chow hall should be disinfected afterward.
          5.     Medically restricted offenders may work if their job is essential and they
                 will not mingle with non-medically restricted offenders while working or
                 getting to or from the job location and must be screened for symptoms of
                 COVID-19 at each turnout.
          6.     Offenders under medical restriction must be observed at least once per
                 day for the presence of fever or new cough.
                 a.    If an offender becomes ill, they must be evaluated by medical staff
                       as soon as practical.
                 b.    If the offender is coughing, they should be made to wear a surgical
                       and be kept at least 6 feet from other offenders and staff until they
                       are evaluated by medical.
                 c.    If medical determines the ill offender has COVID-19, the offender
                       must be placed in isolation and the other offenders must remain
                       under medical restriction for another 7 days.

    K.    Units with offenders with COVID-19 should
          1.     Institute droplet and contact precautions for offenders with COVID-19.
          2.     Ensure that sick offenders do not expose other offenders without
                 COVID-19 while in waiting rooms (consider setting up a separate
                 waiting area for offenders with COVID-19). At a minimum, ensure that
                 offenders with COVID-19 wear surgical masks or sit at least 6 feet
                 from other offenders while waiting to be seen by medical.
          3.     Implement daily active surveillance for symptoms of COVID-19
                 among all offenders and health care personnel until at least 1 week
                 after the last confirmed case occurred.

    L.    Ill staff
          1.        Employees who are sick should stay home and should not report to work.
          2.        If employees become sick at work, they should promptly report this to
                    their supervisor and go home.
          3.        In general, the timetable for returning to work is 7 days after symptom
                    onset and 72 hours after resolution of fever without the use of fever-
                    reducing medications and improvement in respiratory symptoms (e.g.
                    cough, shortness of breath). Staff should refer to their respective
                    employer’s specific procedure for obtaining clearance to return to work.

    M.    Security staff will screen all individuals entering the unit.
          1.     Before individuals enter a TDCJ location, they will have their
                 temperature taken and if a fever is present, the screening form will be
                 completed (Attachment G).
          2.     If the individual answers yes to fever question, they will be sent home
                 and will be required to submit a physician’s note stating they are clear of
                 any symptoms of COVID-19 before being allowed to return to work.
          3.     If no fever is present but answered yes to cough or shortness of breath,
                 the individual should be aware of potentially developing a fever.
          4.     If the individual answers yes to being in contact with anyone who tested
                 positive for COVID-19, they will be sent home and not allowed to return
                 to work without providing a physician’s note stating they are clear of any
                 COVID-19 symptoms. Notification must also be made to the TDCJ
                 Office of Emergency Management and the TDCJ Deputy Director of
                                                           VALENTINE - LINTHICUM 046
      Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 48 of 63
                       Health Services.

          N.    Transportation
                1.    In general, offender transportation must be curtailed, except for
                      movement that is absolutely required, such as for release, bench warrant,
                      medical emergencies, etc.
                2.    When offenders are transported during these conditions, they must be
                      seated at least 3 feet apart.
                3.    An offender who is coughing or who is in isolation for COVID-19 must
                      wear a surgical mask during movement from isolation to transport and
                      from the transport to his destination at the receiving facility. These
                      offenders must be transported by ambulance or van. Multiple offenders
                      who are under COVID-19 isolation may be transported in the same
                      vehicle, but no non-isolated offenders (including offenders under
                      medical restriction) may travel with them. Staff must wear facemasks
                      during transport, unless the offender area has separate ventilation from
                      the staff area.
                4.    After all offenders have disembarked from the transport vehicle, the seats
                      and hand contact areas such as handrails must be cleaned and disinfected.

II.       USE OF PERSONAL PROTECTIVE EQUIPMENT (PPE)

          A.    An alcohol-based waterless antiseptic hand rub should be carried by staff and
                used whenever there is concern that hands have become contaminated. The
                waterless hand rub may be used when handwashing is unavailable.

          B.    Offenders who are required to perform duties for which staff would wear PPE
                should be provided the same PPE for the job, except they must not have access
                to the waterless hand rub but must wash hands with soap and water instead.

          C.    Goggles or protective face shields should be worn when there is a likelihood of
                respiratory droplet spray hitting the eyes. Since these items are re-usable, they
                should be cleaned and disinfected between uses. Hands should be washed before
                donning or doffing goggles, to prevent inadvertent contamination of the eyes.

          D.    Medical and Security Staff should wear surgical masks if their responsibilities
                require them to remain less than 6 feet from a symptomatic individual or patient
                suspected with suspected COVID-19.

          E.    Mask, gloves, gowns, and eye protection (face shield or goggles) should be worn
                when examining or providing direct care to offenders with suspected or known
                COVID-19.

          F.    Unless contact offender searches on general population would clearly involve
                contact with body fluids, gloves are unnecessary and handwashing between each
                search is adequate.

          G.    Gloves may be worn for contact offender searches of medically restricted
                offenders. Gloves must be worn and changed between each search for contact
                searches on isolated offenders.


                                                              VALENTINE - LINTHICUM 047
   Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 49 of 63
                PPE to Use While Caring for Patients with Suspected or Confirmed COVID-19
Setting                Rooming        Staff PPE                                 Symptomatic Offender
                       Procedure                                                Requirement
Clinic                 Normal             • Gloves                              Surgical facemask
                                          • Gown
                                          • Eye protection (face shield or
                                              goggles)
                                          • Surgical facemask or fit-tested
                                              N-95 respirator (only if surgical
                                              facemask is unavailable)
Infirmary              Normal             • Gloves                              Surgical facemask
                                          • Gown
                                          • Eye protection (face shield or
                                              goggles)
                                          • Surgical facemask or fit-tested
                                              N-95 respirator (only if surgical
                                              facemask is unavailable)
Isolation Unit         Normal             • Gloves                              Surgical Facemask
                                          • Surgical facemask or fit-tested
                                              N-95 respirator (only if surgical
                                              facemask is unavailable)
                                          • Gowns and/or eye protection
                                              (face shield or goggles) should
                                              be worn only if anticipate direct
                                              or very close contact with ill
                                              offenders
Transport Van          Normal             • Gloves                                  • Surgical facemask
                                          • Surgical facemask or fit-tested         • Not transported on
                                              N-95 respirator (only if surgical          a chain bus or MPV
                                              facemask is unavailable)                   except for medical
                                          • Gowns and/or eye protection                  emergencies
                                              (face shield or goggles) should
                                              be worn only if anticipate direct
                                              or very close contact with ill
                                              offenders
Procedural Setting     Negative           • Gloves                              Surgical facemask
(e.g., nebulizer       Pressure           • Gown
high-flow oxygen,      Room               • Eye protection (face shield or
ventilation,                                  goggles)
intubation)                               • Fit-tested N-95 respirator

III.      DIAGNOSTIC TESTING

          A.      Health care providers must contact the TDCJ Office of Public Health if
                  they feel testing should be considered. The TDCJ Office of Public
                  Health will determine if patients meet the criteria for testing.

          B.      Diagnostic testing should be prioritized based on clinical features and
                  epidemiologic risk.

          Clinical Features                                          &   Epidemiologic Risk
          Fever1 or signs/symptoms of lower respiratory illness      AND Any person, including health care
          (e.g., cough or shortness of breath)                           workers, who has had close contact
                                                                         with a laboratory-confirmed
                                                                         COVID-19 patient within 14 days
                                                                         of symptom onset
          Fever1 and signs/symptoms of lower respiratory illness     AND A history of travel from affected
          (e.g., cough or shortness of breath)                           geographic areas within 14 days of
                                                                     VALENTINE - LINTHICUM 048
      Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 50 of 63
                                                                        symptom onset
                                                                        OR
                                                                        An individual(s) with risk factors
                                                                        that put them at higher risk of poor
                                                                        outcomes
          Fever1 and signs/symptoms of lower respiratory illness    AND No source of exposure has been
          (e.g., cough or shortness of breath) requiring                identified
          hospitalization
         1. Fever may be subjective or confirmed
         2. Adapted Texas DSHS guide to testing


          C.          Instructions for ordering and specimen collection must be followed
                      (Attachment H).

IV.      REPORTING

          A.         Daily reporting of COVID-19 to the TDCJ Office of Public Health
                     (Public.Health@tdcj.state.tx.us or 936-437-3572) is required.

          B.         Each unit must report a report (Attachment I).
                     1.     The daily COVID-19 log should be sent by 9:00 AM. The list is only for
                            the 24-hour period ending at 6AM that morning. Units may submit logs
                            over the weekend or may submit three logs on Monday morning.
                     2.     Reporting should continue until 2 weeks has lapsed since the last case.
                     3.     In addition to identifying the submitting unit, the log should give totals
                            for number of offenders and staff with suspected or confirmed COVID-
                            19 and provide detailed information on offenders for whom specimens
                            were submitted.
                     4.     The subject line of the email should include, “[Unit] Name, COVID-19
                            Log, and the Date Sent (MM /DD /YYYY).”

V.       CLINICAL MANAGEMENT

          A.         Record proper diagnosis in the electronic health record for suspected COVID-
                     19.

          B.         There is no approved vaccine for COVID-19.

          C.         There are currently no antiviral drugs licensed by the FDA to treat COVID-19.

          D.         There is currently no FDA-approved post-exposure prophylaxis for people who
                     may have been exposed to COVID-19.

          E.         Most cases of COVID-19 only require usual supportive care with fluids,
                     analgesics and rest. Acetaminophen (i.e. Tylenol) is the preferred antipyretic for
                     treating fever in non-allergic COVID-19 patients considering its efficacy and
                     safety. Ibuprofen may be considered. However, remember its potential for renal
                     (i.e. kidney) adverse effects. Recent reports suggest Ibuprofen may worsen the
                     course of COVID-19. However, this is still theoretical and under investigation.
                     Corticosteroids are not recommended unless they are indicated for another
                     reason (e.g., COPD exacerbation).

          F.         Signs suggesting the need for a higher level of care include, but are not limited
                                                                    VALENTINE - LINTHICUM 049
     Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 51 of 63
                to, difficulty breathing, bluish lips or face, persistent pair or pressure in the
                chest, and new confusion or inability to arouse.


         G.     Clinical management for more severe cases is focused on supportive care of
                complications, including advanced organ support for respiratory failure.

         H.     Offenders who are suspected of having COVID-19 must be placed in medical isolation.
                Laboratory proof is not required for isolation. The diagnosis of COVID-19
                should be made on a clinical basis and testing performed only as outlined above.

         I.     Adherence to strict infection control measures must always be observed. Cases
                in an inpatient setting must be under droplet and contact isolation (see Infection
                Control Policy B-14.21).

REFERENCES

1.      Centers for Disease Control and Prevention. Interim Infection Prevention and Control
        Recommendations for Patients with Suspected or Confirmed Coronavirus Disease
        2019 (COVID-19) in Healthcare Settings. Available at
        https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-
        recommendations.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoro
        navirus%2F2019-ncov%2Fhcp%2Finfection-control.html
2.      Centers for Disease Control and Prevention. Interim Clinical Guidance for
        Management of Patients with Confirmed Coronavirus Disease (COVID-19).
        Available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
        management-patients.html
3.      Texas Department of State Health Services. Interim Criteria to Guide Testing of
        Persons Under Investigation (PUIs) for Coronavirus Disease 2019 (COVID-19).
        Available at https://www.dshs.state.tx.us/coronavirus/healthprof.aspx




                                                                 VALENTINE - LINTHICUM 050
Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 52 of 63
Attachment A




                                              VALENTINE - LINTHICUM 051
Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 53 of 63
Attachment B




                                              VALENTINE - LINTHICUM 052
Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 54 of 63
Attachment C




                                              VALENTINE - LINTHICUM 053
   Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 55 of 63
Attachment D


                           Employees and Visitors



             WARNING
We are currently having cases of COVID-19 on this facility. This virus can cause severe disease in older
adults 65 years and older and people with medical issues such as heart disease, diabetes, high blood
pressure, cancer or weakened immune systems. If you are a member of one of these high-risk groups,
you may not want to enter the unit at this time. If you do choose to enter the unit, you should observe the
following precautions:

    •   Try to stay 6 feet away from other people as much as possible.

    •   Avoid shaking hands, hugging or touching surfaces that get a lot of hand contact.

    •   Wash your hands often

    •   Avoid touching your eyes, nose or mouth without washing your hands before and afterward.




                                                                     VALENTINE - LINTHICUM 054
  Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 56 of 63
Attachment E

                                    Medical Triage

                                  Patient is screened for
                               symptoms of COVID-19 within
                                       past 14 days




                                              Patient                No
                                              reports                                Follow normal
                                              Cough,                              triage procedures
                                              fever or




                                       Yes


                        1. Put surgical facemask on patient
                        2. Seat 3-6 feet from others
                        3. Nursing wears PPE to assess patient (e.g.,
                           facemask, gown, glove, eye protection)
                        4. Nursing triage patient ASAP for fever
                           (>100.4), cough, and shortness of breath




                                                                             No
                                          Symptoms
                                          confirmed?




                                    Yes


                           1. Put patient in private room
                           2. Provider evaluate patient ASAP
                           3. Staff wear PPE while in room




                                             Provider                   No
                                             suspects                              Provide usual care
                                             COVID-




                                 Yes


                           1. Manage patient as clinically
                              indicated
                           2. Institute COVID-19 actions
                              according to pandemic stage
                           3. Report case to TDCJ Office of Public
                              Health




                                                                VALENTINE - LINTHICUM 055
   Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 57 of 63
Attachment F
                         CORRECTIONAL MANAGED CARE
                        COVID-19 Health Screening Intake Form

Date: _______________________

Patient Name: ______________________________________________

DOB: ______________________________________________________

Facility: ___________________________________________________


     1. Temperature:           Above 100.4F?      Yes    No


     2. Cough?          Yes      No
                If YES, date of onset:


     3. Shortness of breath?      Yes     No
                If YES, date of onset:


     4. Had contact with anyone with fever, cough or shortness of breath in the last 14
        days?    Yes      No




  If YES to any question, place a surgical mask on the patient and separate from the rest
  of the intake group for additional screening and orders.




Nurse’s Signature                         Date




                                                          VALENTINE - LINTHICUM 056
            Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 58 of 63

Attachment G                    Texas Department of Criminal Justice
                                           COVID-19 Health Screening Form

Before any individual enters a TDCJ location, they will have their temperature taken and if a fever is present, the screening
form must be completed. This health screening form is an important first step to assist staff in maintaining the safety and
health of TDCJ employees and offenders.


Clearly PRINT information below:

 Name:                                                       Birthdate (mm / dd):


Has the individual:
                                                                                       Date Range

 Traveled internationally in the         Yes       No       If yes when?
 last 30 days?
 *Had contact with anyone who            Yes       No       If yes when?
 tested positive for COVID-19 in
 the last 14 days?


Does the individual have:
                                                                                         Result

 Fever above 100.4F?                     Yes       No       If yes, temperature?
 Cough?                                  Yes       No
 Shortness of breath?                    Yes       No

If the individual answers yes to fever question, they will be sent home and will be required to submit a physician’s note
stating they are clear of any symptoms of COVID-19 before being allowed to return to work. If no fever is present but
answered yes to cough or shortness of breath, the individual should be aware of potentially developing a fever.

*If the individual answers yes to being in contact with anyone who tested positive for COVID-19, they will be sent home
and not allowed to return to work without providing a physician’s note stating they are clear of any COVID-19 symptoms.
Also, notification will need to be made to the Melissa Kimbrough, Office of Emergency Management and Chris Black
Edwards, Deputy Director Health Services.

Staff completing COVID-19 Health Screening Form:

 Name:                                                       Date: ______________________________


CONTACT INFORMATION:
Melissa Kimbrough, Emergency Management Coordinator             Chris Black-Edwards, Deputy Director Health Services
936-437-6038 (Office)                                           936-437-4001 (Office)
936-581-9848 (State Cell)                                       chris.black-edwards@tdcj.texas.gov
melissa.kimbrough@tdcj.texas.gov




                                                                             VALENTINE - LINTHICUM 057
          Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 59 of 63
Attachment H

                                       COVID-19 Testing for Units

Note: Requires pre-authorization from the TDCJ Office of Public Health prior to placing the order.

   1. Units Designated for Testing by Galveston Laboratory:

      The test is available in the EMR under CORONAVIRUS COVID-19 TESTING (COVID19). The
      viral culture collection kit is available from the CMC Medical Warehouse (stock # 495-38-15427-6).

        Test name and code: COVID-19 (Test code: 8000101424)
                             Note: Order as “Miscellaneous” and add comment: “COVID-19
                             ARUP”
                             The interface for the test will be available within 1 week to facilitate
                             direct orders.
                    Collect: Nasopharyngeal swab. Place in one collection tube (redtop viral
                             transport tube).
                  Specimen Place in viral transport media (ARUP Supply #12884). Available
               Preparation: through Ms. Judy Mitchell at (409) 772-9247. Place each specimen
                             in an individually sealed bag.

                              Also, acceptable: Media that is equivalent to viral transport media or
                              universal transport media.
          Storage/Transport Acceptable Conditions: Frozen
              Temperature:
               Unacceptable Specimens not in viral transport media.
                Conditions:
                  Remarks: Specimen source required. Submit only one specimen per patient.
                   Stability: Ambient: Unacceptable; Refrigerated: 4 days; Frozen: 1 month

   2. Units Designated for Testing by Quest Diagnostics:

      Staff must manually order the test. Each unit should have the paper ordering forms. The test should be
      ordered on its own dedicated requisition and not combined with any other test. National test code is
      39433. It is not a STAT test and a STAT pick-up cannot be ordered. Test results are typically available
      3-4 days from the time of specimen pick-up and may be impacted by high demand.

        Test name and code: SARS-CoV-2 RNA, RT PCR
                    Collect: Preferred Specimen(s): One (1) nasopharyngeal swab collected in a
                             multi microbe media (M4), V-C-M medium (green-cap) tube or
                             equivalent (UTM).

                            Also acceptable: 0.85 mL bronchial lavage/wash, nasopharyngeal
                            aspirate/wash, sputum/tracheal aspirate sample in a plastic sterile leak-
                            proof container
                  Specimen Place in multi microbe media (M4), V-C-M medium (green-cap) tube,
               Preparation: or equivalent (UTM).




                                                                    VALENTINE - LINTHICUM 058
      Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 60 of 63
                          It is acceptable to place both an NP and an OP swab at the time of
                          collection into a shared media transport tube. Do not combine other
                          specimen sources.

                          Also, acceptable: Plastic sterile leak-proof container.
      Storage/Transport   Transport refrigerated (cold packs) to local Quest Diagnostics
          Temperature:    accessioning laboratory.
           Unacceptable   Specimens not in viral transport media. Calcium alginate swab •
            Conditions:   Cotton swabs with wooden shaft • Received refrigerated more than 72
                          hours after collection • ESwab • Swabs in Amies liquid or gel transpo
               Remarks:   Order SARS-CoV-2 RNA, RT PCR separately from other tests - on a
                          separate requisition and place each transport tube with paperwork into
                          its own sealed bag. The SARS-CoV-2 test will be prioritized if
                          submitted on a shared requisition. One specimen transport tube will be
                          tested per order.

                          It is acceptable to place both an NP and an OP swab at the time of
                          collection into a shared media transport tube. Do not combine other
                          specimen sources.
               Stability: Ambient: Unacceptable; Refrigerated for up to 72 hours or Frozen
                          at -70⁰C

3. Texas Tech Units Designated for Testing by LabCorp

   The test is available in the EMR under “2019 Novel Coronavirus (CoVID-19), NAA”. Contact your
   Facility Health Administrator if you are in need of additional culture collection kits.

    Test Name and Code:       COVID-19 – Test Code 139900
    Collect:                  Nasopharyngeal or Oropharyngeal swab, placed and transported in
                              Universal Transport Medium (UTM).
    Specimen Preparation:     Universal Transport Medium (UTM) with included swabs,
                              specimen label and biohazard bag are needed. Follow instructions
                              published by LabCorp regarding OP and NP specimen collection
                              for COVID-19 testing.
    Storage/Transport         Samples/specimens should be shipped frozen due to limited
    Temperature:              stability at 2°-8° C. Refrigerated swabs submitted within 72 hours
                              will be accepted.
    Unacceptable              Swabs with calcium alginate or cotton tips; swabs with wooden
    Conditions:               shafts; refrigerated samples greater than 72 hours old; room
                              temperature specimen submitted; improperly labeled; grossly
                              contaminated; broken or leaking transport device; collection with
                              substances inhibitory to PCR including heparin, hemoglobin,
                              ethanol, EDTA concentrations >0.01M.
    Remarks:                  Submit separate frozen specimens for each test requested. Submit
                              COVID-19 test on one requisition with test code 139900.
    Stability:                Ambient: Unacceptable; Refrigerated: 72 hours
    Turnaround Time:          Current turnaround time for COVID-19 testing is estimated
                              between 3-4 days and may be impacted by high demand.




                                                              VALENTINE - LINTHICUM 059
       Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 61 of 63

4. Montford Testing

               ****Contact Lisa Wilson, Carrie Culpepper, or Mike Parmer****

   Fill out health screening form and await approval from TDCJ Office of Public Health to proceed.
   This test will be sent to UMC as a reference test. CORONAVIRUS COVID-19 TESTING
   (COVID19)

   Test name and code: SARS-CoV-2 (Test code: 39433) aka COVID-19
                                         **Order on UMC paper requisitions**
               Collect: Nasopharyngeal swab
                         (Use Xpert® Nasopharngeal Sample Collection Kit---in lab).
                         Ensure swab is broken off and left in liquid media.
              Specimen •        Refer to Nasopharyngeal Collection Below
           Preparation: •      Ensure swab is broken off and left in liquid media.
                         •     Place each specimen in an individually sealed bag.
     Storage/Transport Acceptable Conditions: Refrigerated (2-8° C)
          Temperature:
          Unacceptable Specimens not in viral transport media.
            Conditions:
             Remarks: Specimen source required. Submit only one specimen per patient.
              Stability: Ambient: Unacceptable ; Refrigerated: 3 days
             Remarks: Order SARS-CoV-2 RNA, RT PCR separately from other tests
                         - on a separate requisition and place each transport tube with
                         paperwork into its own sealed bag. The SARS-CoV-2 test will
                         be prioritized if
                         submitted on a shared requisition. One specimen transport tube will
                         be tested per order. **Stat Delivery**

5. Nasopharyngeal swab method
      • Insert swab into one nostril
      • Rotate swab over surface of posterior nasopharynx
      • Withdraw swab from collection site; insert into transport tube
      • Repeating procedure for the second nostril will deliver optimal combined sample
      • After collection, wipe own outside of tube with a disinfectant wipe and doff gloves
      • Perform hand hygiene and don new gloves
      • Place in a biohazard bag and close
      • It is not a STAT test and STAT pickup should not be ordered
      • Transport specimen to the laboratory for testing. If transport will be delayed, place specimen in
         the refrigerator.




                                                                VALENTINE - LINTHICUM 060
Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 62 of 63




                                              VALENTINE - LINTHICUM 061
                                      Case 4:20-cv-01115 Document 36-4 Filed on 04/15/20 in TXSD Page 63 of 63
Attachment I

                                                                                                       COVID-19 LOG

 Unit Name: __________________________________________

 Report for new-onset (not cumulative) patients with COVID-19 for 24-hour period beginning 6AM _____/_____/_____ to 6AM _____/_____/_____

 Date* sent: _____/_____/_____

 Number of offenders with ILI in 24-hour period: ___________

 Number of staff with ILI in 24-hour period: _______________

Fax: 936-437-3572
Email: Public.Health@tdcj.state.tx.us

                                        Demographics                                                                                    Symptoms                                      Lab Specimen Information
                                                                                                                                                                                Name of




                                                                                                                  Temperature > 100.5




                                                                                                                                                         Shortness of Breath
                                                                                                                                                                               Laboratory




                                                                                 Work Assignment**
                                           Housing Location
                                            (e.g., dorm, cell




                                                                Bed Location**
                                                                                                                                                                                to which




                                                                                                                                           Cough (Y/N)
   List of Offenders for                                                                                                                                                           the
                                                block)**




                                                                                                                        (Y/N)




                                                                                                                                                                (Y/N)
  Whom Lab Specimens                                                                                                                                                           Specimen      Collection
                            TDCJ #                                                                   Onset Date                                                                                              Result
  were Submitted (Last,                                                                                                                                                            was         Date
           First)                                                                                                                                                              Submitted
                                                                                                                                                                                  (e.g.,
                                                                                                                                                                                 UTMB,
                                                                                                                                                                                 Quest)




* On Monday morning, send 3 logs (one for each 24-hour period ending at 6AM)
** At symptom onset




                                                                                                                                                                               VALENTINE - LINTHICUM 062
